Herbert, J.,
concurring. I concur in the syllabus and in the judgment of the court, believing that when a legislature adopts the words of a statute of another state it also adopts “the law” of such statute. Thus, when the Ohio General Assembly borrowed the predecessor of Section 5731.02 (D), Revised Code, from Massachusetts, it also adopted the limitation imposed by Walker v. Treasurer and Receiver General (1915), 221 Mass. 600, that the statute does not apply to cases where the property is not within the taxing state and where the transfer may be accomplished without reference to the law of the taxing state. Therefore, Section 5731.02 (D), Revised Code, is not intended to apply to the instant case. Since this is so, I find the remainder of the majority opinion unnecessary to the disposition of this case, for no one contends that the Walker limitation is itself unconstitutional. It may have resulted from an erroneous fear of unconstitutionality, as the dissent labors to point out, but that is not relevant. The Walker limitation, even if the product of an erroneous viewpoint, is part of the legislative intent of the statute.